Case: 1:18-cv-04542 Document #: 50-1 Filed: 01/10/20 Page 1 of 6 PagelD #:133

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ROWENA DZIUBLA, )
Plaintiff, '
) Case No. 1:18-cv-4542
J.C. ANDERSON, INC. and
PETER ERLING JACOBSEN, )
Defendants. )

DECLARATION OF CHAD CRANE

Pursuant to 28 U.S.C. § 1746, I, Chad Crane, hereby declare as follows:

1. I have personal knowledge of the matters set forth herein and I am competent to
testify as to those matters.

2. On September 18, 2017, I attended “The Kev” golf outing, which is a golf
fundraiser sponsored by J.C. Anderson, Inc. (“JCA”) in memory of former JCA Chief Financial
Officer Kevin Radoha. “The Kev” was held at River Forest Country Club located in Elmhurst,
Illinois. In 2017, as in past years, I assisted in organizing the event, which benefits the family of
Kevin Radoha and cancer research.

3. I arrived at River Forest Country Club at approximately 8:00 a.m. on the day of
“The Kev” to prepare for the event, which was scheduled to start at 12:30 or 1 p.m., including
organizing the auction items, preparing the golf carts for the day, putting signs on the golf course,
and other tasks to get ready for the event. That year, Peter Jacobsen was the celebrity guest at the
event. Mr. Jacobsen is a professional golfer and commentator.

4, Mr. Jacobsen arrived at the Country Club with Jim Schumacher, the Chairman and

Co-Owner of JCA, around 11 or 11:30 a.m. After he arrived, Mr. Jacobsen spent about one hour

1 EXHIBIT

4

 
Case: 1:18-cv-04542 Document #: 50-1 Filed: 01/10/20 Page 2 of 6 PagelD #:134

signing golf flags to pass out to the guests. Mr. Schumacher and J stayed with Mr. Jacobsen while
he signed the golf flags, and I spoke with him about his charity work and golf. My impression of
Mr. Jacobsen was that he was very professional and he wanted to be there to support the cause.

5. Once the event began, Mr. Jacobsen went from hole to hole to meet the guests and
provide golf instruction. Mr. Jacobsen is quick witted and funny, and he was able to use humor to
put people at ease. While on the course, Mr. Jacobsen frequently made golf jokes or would joke
around with the guests, particularly when someone hit a bad shot. From what I observed, Mr.
Jacobsen’s conduct was completely professional throughout the event and I never heard him make
an inappropriate joke or one that could be construed as sexual in nature. I was with Mr. Jacobsen
most of the time that he was at the event.

6. At one point, Mr. Jacobsen and I met up with a group of golfers on the second hole.
This group included then-JCA employee Rowena Dziubla. The golfers were to the left of the green
in the rough. I watched Mr. Jacobsen instruct Ms. Dziubla on how to hit a chip shot. This was the
only time I saw Mr. Jacobsen interact with Ms. Dziubla that day.

7. Pursuant to the photograph attached as Exhibit A, which is a Google Maps picture
of the second hole at River Forest Country Club, Mr. Jacobsen and Ms. Dziubla were located in
the area circled with a number 1. I was standing in the area circled with the number 2. I was
approximately 30 feet away from Mr. Jacobsen and Ms. Dziubla as he provided her with
instruction. I had a direct view facing Mr. Jacobsen and Ms. Dziubla. I could see Ms. Dziubla’s
face when Mr. Jacobsen showed her how to hit a chip shot. Based on my observations, Ms. Dziubla
never appeared upset before, during or after interacting with Mr. Jacobsen.

8. Additionally, I never observed Mr. Jacobsen harmfully or offensively touch Ms.

Dziubla at any time. Based on my observations, Mr. Jacobsen never touched any portion of Ms.

JCA 001949
Case: 1:18-cv-04542 Document #: 50-1 Filed: 01/10/20 Page 3 of 6 PagelD #:135

Dziubla’s waist or buttocks, and he acted appropriately throughout the time that he interacted with
Ms. Dziubla.

9. I started playing golf when I was six or seven years old. I played throughout my
childhood and then on the golf team at Purdue University. J graduated from Purdue University in
1998. In 2004, I became certified by the Professional Golfers’ Association (“PGA”) as a golf
instructor. As a member of the PGA, I received extensive training on how to teach golf, and I
worked as a golf pro or golf instructor from 2008 to 2018.

10. During my career as a golf instructor, I taught many students including men,
women, and juniors how to play golf. I taught golf at various clubs and organizations throughout
the Midwest, including but not limited to the Woodwind Country Club in Indiana, where I worked
for two years. While working as a golf instructor at Woodwind, I provided approximately 50 hours
of golf instruction a week. I also conducted ladies’ clinics including clinics on how to hit a chip
shot.

11. Based on my education and 10 years of professional golf experience, the way Mr.
Jacobsen instructed Ms. Dziubla on how to hit a chip shot is consistent with how a golf instructor
should provide golf instruction to a student. In my opinion, Mr. Jacobsen’s instruction was
professional, competent and consistent with industry standards.

12. I worked at organizing and running “The Kev” charity golf outing for five years
prior to 2017 when Mr. Jacobsen was the celebrity guest. Each of those years included a celebrity
guest. Of all the celebrity guests that have attended “The Kev” over the years, Mr. Jacobsen was
one of the best. Mr. Jacobsen was engaging and humorous. Unlike some of the other celebrities
who have attended, Mr. Jacobsen never appeared disinterested or in a hurry to leave. Mr. Jacobsen

was totally genuine and professional throughout the event.

JCA 001950
Case: 1:18-cv-04542 Document #: 50-1 Filed: 01/10/20 Page 4 of 6 PagelD #:136

13. As in past years, Mr. Jacobsen, as the celebrity guest, was offered a $10,000 fee for
attending the event. On the way back to the clubhouse at the end of the day, Mr. Jacobsen told Mr.
Schumacher and I that he was happy to attend the event and he was donating his fee to the cause.
Other celebrities have donated items to “The Kev” in the past. However, Mr. Jacobsen was the
first celebrity guest to donate his entire $10,000 fee back to the event.

14. I declare under penalty of perjury that the foregoing is true and correct.
Executed on this Z7* day of June, 2019.

(Wi?

Chad Crane

 

JCA 001951
Case: 1:18-cv-04542 Document #: 50-1 Filed: 01/10/20 Page 5 of 6 PagelD #:137

EXHIBIT A

JCA 001952
138

01/10/20 Page 6 of 6 PagelD #

led:

50-1 Fi

JCA 001953

AES

i
2

18-cv-04542 Document #

1:

Case

 

x

 

River Forest Country ©
